
	
		III
		112th CONGRESS
		2d Session
		S. RES. 358
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2012
			Mr. Rockefeller (for
			 himself, Mrs. Hutchison,
			 Mrs. Feinstein, Mr. Kerry, Mr.
			 Leahy, Mr. Begich,
			 Ms. Klobuchar, Mr. Udall of New Mexico, Mr. Pryor, and Mrs.
			 Boxer) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Expressing support for the designation of
		  January 28, 2012, as National Data Privacy Day.
	
	
		Whereas new and innovative technologies enhance our lives
			 by increasing our ability to communicate, learn, share, and produce;
		Whereas integration of new and innovative technologies
			 into our everyday lives has the potential to compromise the privacy of our
			 personal information if appropriate protection is not taken;
		Whereas protecting the privacy of personal information is
			 a global imperative for governments, commerce, civil society, and
			 individuals;
		Whereas many individuals and companies are unaware of the
			 risks to the privacy of personal information posed by new and innovative
			 technologies, of data protection and privacy laws, or of the specific steps
			 they can take to protect the privacy of personal information;
		Whereas National Data Privacy Day
			 constitutes an international collaboration and a nationwide effort to educate
			 and raise awareness about data privacy and about protecting the privacy of
			 personal information;
		Whereas the fourth annual recognition of National
			 Data Privacy Day by Congress would encourage more people nationwide to
			 be aware of data privacy and to protect the privacy of their personal
			 information;
		Whereas government officials and agencies from the United
			 States, Canada, and Europe, as well as representatives of businesses and
			 nonprofit organizations, privacy professionals, academic communities, legal
			 scholars, educators, and others with an interest in data privacy are working
			 together on January 28, 2012, to educate and raise awareness about data privacy
			 and about protecting the privacy of personal information;
		Whereas on January 28, 2012, privacy professionals and
			 educators are being encouraged to discuss data privacy and security with teens
			 and young adults in schools across the United States, and parents are being
			 encouraged to discuss data privacy and security with their children; and
		Whereas January 28, 2012, would be an appropriate day to
			 designate as National Data Privacy Day: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)supports the
			 designation of January 28, 2012, as National Data Privacy
			 Day;
			(2)encourages State
			 and local governments to observe the day with appropriate activities and
			 initiatives that raise awareness about data privacy;
			(3)encourages
			 privacy professionals and educators to discuss data privacy and security with
			 teens and young adults in schools across the United States;
			(4)encourages
			 corporations to take steps to protect the privacy and security of the personal
			 information of their clients and consumers, to design data privacy into
			 products they create wherever possible, and to promote trust in technologies;
			 and
			(5)encourages
			 individuals across the United States to learn about data privacy and the
			 specific steps they can take to protect the privacy of their personal
			 information.
			
